United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3553
                                    ___________

Terry J. Whittle,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
United States of America,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: April 6, 2000
                                Filed: April 11, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

       In 1996, a jury found Terry J. Whittle guilty of distributing methamphetamine,
attempting to distribute methamphetamine, and conspiring to distribute
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Whittle was
sentenced to concurrent prison terms of 70 months, and to five years supervised
release. We affirmed his sentence. See United States v. Whittle, No. 96-2480, 1996
WL 686147 (8th Cir. Dec. 2, 1996) (unpublished per curiam). Whittle later filed this
28 U.S.C. § 2255 motion to set aside his sentence. The district court1 denied the
motion, and he appeals. We affirm.

       In his section 2255 motion, Whittle argued that the district court never made a
finding with respect to the type of methamphetamine involved; he was improperly
sentenced based on d-methamphetamine, because proper testing was never conducted
to determine whether the substance he sold was l-methamphetamine; and counsel was
ineffective for failing to raise the l-versus-d-methamphetamine issue at sentencing and
on direct appeal.

       The sentencing transcript shows, however, that the district court expressly
adopted as its findings the amount and type of methamphetamine specified in the PSR
(213.17 grams of d-methamphetamine), see Fed. R. Crim. P. 32(c)(1); and that the
government submitted laboratory reports on two of the five samples tested, which
showed that powder weighing over 100 grams contained d-methamphetamine, see
United States v. Maza, 93 F.3d 1390, 1401 (8th Cir. 1996) (government met its burden
of proving type of methamphetamine by submitting laboratory testing), cert. denied,
519 U.S. 1138 (1997). Although the government did not produce laboratory reports
on all five samples, the district court did not clearly err in finding that all of the
methamphetamine involved was d-methamphetamine, given the lack of any evidence
that l-methamphetamine was involved. See United States v. Loveless, 139 F.3d 587,
593 (8th Cir. 1998) (standard of review); cf. United States v. Hall, 171 F.3d 1133,
1153 (8th Cir. 1999) (court permitted to infer that all methamphetamine involved in
offense was of same type (d-methamphetamine) as that found on defendants’ premises
and tested, where nothing in record suggested l-methamphetamine was involved). In
any event, the base offense level assigned to Whittle’s offense was triggered based
exclusively on the 111.82 grams shown by the two laboratory reports. See U.S.


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
                                          -2-
Sentencing Guidelines Manual § 2D1.1(c)(7) (1994) (100-400 grams of
methamphetamine). We also conclude Whittle failed to show that the chemist’s trial
testimony contradicted the laboratory reports.

       Accordingly, like the district court, we reject Whittle’s claim that counsel was
ineffective at sentencing and on direct appeal for failing to raise the methamphetamine-
type issue. See Washington v. Strickland, 466 U.S. 668, 687, 694 (1984) (deficient-
performance-and-prejudice-standard for ineffective-assistance claims); Dyer v. United
States, 23 F.3d 1424, 1426 (8th Cir. 1994) (counsel&s failure to raise meritless issue is
not ineffective assistance).

       Whittle also argues the district court erred in rejecting his claim that counsel was
ineffective for failing to object to a jury instruction on conspiracy, or to request an
instruction that he could not be convicted of conspiring with a person who was acting
as a government informant. The district court, however, did not grant a certificate of
appealability (COA) on this issue and therefore we do not address it, our review being
limited to the issues certified for this appeal. See Smith v. United States, No. 99-2441,
2000 WL 295113, at *1 (8th Cir. Mar. 22, 2000) (per curiam) (appellate review limited
to issue specified in COA).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-